Exhibit 10.4

Transfer Agency and Service Agreement

Among

Nuveen Long/Short Commodity Total Return Fund

and

State Street Bank and Trust Company



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1. Appointment of Agent

     1   

2. Standard Services

     2   

3. Dividend Disbursing Services

     3   

4. Shareholder Internet Services

     3   

5. Fees and Expenses

     4   

6. Representations and Warranties of the Transfer Agent

     6   

7. Representations and Warranties of Fund

     6   

8. Data Access and Proprietary Information

     6   

9. Indemnification

     8   

10. Consequential Damages

     10   

11. Responsibilities of the Transfer Agent

     10   

12. Confidentiality

     11   

13. Covenants of the Fund and the Transfer Agent

     12   

14. Termination of Agreement

     13   

15. Assignment and Third Party Beneficiaries

     14   

16. Subcontractors

     15   

17. Miscellaneous

     15   

18. Limitation of Liability

     17   



--------------------------------------------------------------------------------

TRANSFER AGENCY AND SERVICE AGREEMENT

AGREEMENT made as of the 25th day of October, 2012, by and among the Nuveen
Long/Short Commodity Total Return Fund, a Delaware statutory trust, and such
other Nuveen Funds as may be added to Schedule A to this Agreement from time to
time by mutual agreement of the parties, (each the “Fund”), and State Street
Bank and Trust Company, a Massachusetts trust company, having a principal office
and place of business at One Lincoln Street, Boston, Massachusetts 02111 (the
“Transfer Agent”).

WHEREAS, Nuveen Commodities Asset Management, LLC, the Fund’s manager (the
“Manager”) acting on behalf of the Fund, desires to appoint the Transfer Agent
as transfer agent and registrar, and as dividend disbursing agent and processor
of all payments received or made by the Fund under this Agreement.

WHEREAS, the Transfer Agent desires to accept such appointments and perform the
services related to such appointments;

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

1. Appointment of Agent.

 

  1.1 Appointments. The Fund hereby appoints the Transfer Agent to act as
transfer agent and registrar for all shares which represent units of fractional
undivided beneficial interest in and ownership of the Fund (“Shares”) in
accordance with the terms and conditions hereof and appoints the Transfer Agent
as dividend disbursing agent and processor of all payments received or made by
or on behalf of the Fund under this Agreement, and the Transfer Agent accepts
these appointments. The Fund shall provide the Transfer Agent with certified
copies of resolutions appointing the Transfer Agent as transfer agent.

 

  1.2 Documents. In connection with the appointing of the Transfer Agent as the
transfer agent and registrar for the Fund, the Fund will provide or has
previously provided each of the following documents to the Transfer Agent:

 

  (a) Copies (in paper, electronic or other agreed upon format) of its
Registration Statements and amendments thereto, filed with the Securities and
Exchange Commission for initial public offerings; and

 

  (b) Specimens of the Signatures of the officers of the Fund authorized to sign
written instructions and requests.



--------------------------------------------------------------------------------

  1.3 Shares. The Fund shall, if applicable, inform the Transfer Agent as to
(i) the existence or termination of any restrictions on the transfer of Shares,
(ii) any authorized but unissued Shares reserved for specific purposes,
(iii) any outstanding Shares which are exchangeable for Shares and the basis for
exchange, (iv) reserved Shares subject to option and the details of such
reservation and (v) special instructions regarding dividends and information of
foreign holders.

 

  1.4 Fund’s Agent. The Transfer Agent represents that it is engaged in an
independent business and will perform its obligations under this Agreement as an
agent of the Fund.

2. Standard Services.

 

  2.1 Transfer Agent Services. In accordance with the procedures established
from time to time by agreement between the Fund and the Transfer Agent, the
Transfer Agent shall:

 

  (a) issue and record the appropriate number of Shares as authorized and hold
such Shares in the appropriate shareholder account;

 

  (b) effect transfers of Shares by the registered owners thereof upon receipt
of appropriate documentation;

 

  (c) prepare and transmit payments for dividends and distributions declared by
the Fund, provided good funds for said dividends or distributions are received
by the Transfer Agent prior to the scheduled payable date for said dividends or
distributions; and

 

  (f) issue replacement checks and place stop orders on original checks based on
a shareholder’s representation that a check was not received or was lost, with
such stop orders and replacements deemed to have been made at the request of the
Fund, and the Fund shall be responsible for all losses or claims resulting from
such replacement.

 

  2.3 Customary Services. The Transfer Agent shall perform all the customary
services of a transfer agent and of a dividend disbursing agent and a processor
of payments as described above consistent with those requirements in effect as
of the date of this Agreement.

 

  2.4 Unclaimed Property and Lost Shareholders. The Transfer Agent shall report
unclaimed property to each state in compliance with state law and shall comply
with Section 17Ad-17 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), for lost shareholders. If the Fund is not in compliance with
applicable state laws, there will be no charge for the first two years for this
service for such Fund, other than a charge for due diligence notices (reflected
on the Fee Schedule) provided that after the first two years, the Transfer Agent
will charge the Fund its then standard fee plus any out-of-pocket expenses.

 

2



--------------------------------------------------------------------------------

3. Dividend Disbursing Services.

 

  3.1 Declaration of Dividends. Upon receipt of a written notice from an officer
of the Manager declaring the payment of a dividend by the Fund, the Transfer
Agent shall disburse such dividend payments provided that in advance of such
payment, the Fund furnishes the Transfer Agent with sufficient funds. The
payment of such funds to the Transfer Agent for the purpose of being available
for the payment of dividend checks from time to time is not intended by the Fund
to confer any rights in such funds on the Fund’s shareholders whether in trust
or in contract or otherwise.

 

  3.2 Stop Payments. The Fund hereby authorizes the Transfer Agent to stop
payment of checks issued in payment of dividends, but not presented for payment,
when the payees thereof allege either that they have not received the checks or
that such checks have been mislaid, lost, stolen, destroyed or, through no fault
of theirs, are otherwise beyond their control and cannot be produced by them for
presentation and collection, and the Transfer Agent shall issue and deliver
duplicate checks in replacement thereof, and the Fund shall indemnify Transfer
Agent against any loss or damage resulting from reissuance of the checks.

 

  3.3 Tax Withholding. The Transfer Agent is hereby authorized to deduct from
all dividends declared by the Fund and disbursed by the Transfer Agent, as
dividend disbursing agent, the tax required to be withheld pursuant to Sections
1441, 1442 and 3406 of the Internal Revenue Code of 1986, as amended, or by any
Federal or State statutes subsequently enacted, and to make the necessary return
and payment of such tax in connection therewith.

 

  3.4 Optional Services. To the extent that the Fund elects to engage the
Transfer Agent to provide the following services the Fund shall engage the
Transfer Agent to provide such services upon terms and fees to be agreed upon by
the parties:

 

  (a) Corporate actions (including inter alia, odd lot buy backs, exchanges,
mergers, redemptions, subscriptions, capital reorganization, coordination of
post-merger services and special meetings).

4. Shareholder Internet Services.

 

  4.1 Shareholder Internet Services. The Transfer Agent shall provide internet
access to the Fund’s shareholders through a designated web site (“Shareholder
Internet Services”), which will be accessed by the Fund’s shareholders via a
link on the Fund’s web site. The Shareholder Internet Services will be provided
pursuant to established procedures and will allow shareholders to view their
account information and perform certain on-line transaction request
capabilities. The Shareholder Internet Services shall be provided at no
additional charge, other than the transaction fees currently being charged for
the different transactions as described on the Fee Schedule (as defined in
Section 5.1). The Transfer Agent reserves the right to charge a fee for this
service in the future.

 

3



--------------------------------------------------------------------------------

  4.2 Scope of Obligations. The Transfer Agent shall at all times use reasonable
care in performing Shareholder Internet Services under this Agreement. With
respect to any claims for losses, damages, costs or expenses which may arise
directly or indirectly from security procedures which the Transfer Agent has
implemented or omitted, the Transfer Agent shall be presumed to have used
reasonable care if it has followed, in all material respects, its security
procedures then in effect. The Transfer Agent’s security procedures for
shareholder Internet access reflect current industry standards and the Transfer
Agent shall modify such security procedures from time to time to reflect changes
in industry standards. The Transfer Agent also may, but shall not be required
to, modify such security procedures to the extent it believes, in good faith,
that such modifications will enhance the security of Shareholder Internet
Services. All data and information transmissions accessed via Shareholder
Internet Services are for informational purposes only, and are not intended to
satisfy regulatory requirements or comply with any laws, rules, requirements or
standards of any federal, state or local governmental authority, agency or
industry regulatory body, including the securities industry, which compliance is
the sole responsibility of the Fund.

 

  4.3 No Other Warranties. EXCEPT AS OTHERWISE EXPRESSLY STATED IN SECTION 4.2
OF THIS AGREEMENT, THE SHAREHOLDER INTERNET SERVICES ARE PROVIDED “AS-IS,” ON AN
“AS AVAILABLE” BASIS, AND THE TRANSFER AGENT HEREBY SPECIFICALLY DISCLAIMS ANY
AND ALL REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, REGARDING SUCH
SERVICES PROVIDED BY TRANSFER AGENT HEREUNDER, INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE AND IMPLIED WARRANTIES
ARISING FROM COURSE OF DEALING OR COURSE OF PERFORMANCE.

5. Fees and Expenses

 

  5.1 Fee Schedule. For the performance by the Transfer Agent of the services
pursuant to this Agreement, the Fund agrees to pay the Transfer Agent an annual
maintenance fee for each shareholder account as set forth in the attached fee
schedule (the “Fee Schedule”). Such fees and out-of-pocket expenses and advances
identified under Section 5.2 below may be changed from time to time subject to
mutual written agreement between the Fund and the Transfer Agent.

 

  5.2

Out-of-Pocket Expenses. In addition to the fee paid under Section 5.1 above, the
Fund agrees to reimburse the Transfer Agent for out-of-pocket expenses,
including but not limited to postage, confirmation statements, investor
statements, audio response, telephone calls, records retention/storage,
customized programming /enhancements, federal wire fees, transcripts,

 

4



--------------------------------------------------------------------------------

  microfilm, microfiche, disaster recovery, hardware at the Fund’s facility,
telecommunications /network configuration, forms, sales taxes, exchange and
broker fees, or advances incurred by the Transfer Agent for the items set out in
the Fee Schedule attached hereto. Out-of-pocket expenses may include the costs
to Transfer Agent of certain administrative expenses so long as such expenses
are described in reasonable detail on the applicable invoice. In addition, any
other expenses incurred by the Transfer Agent at the request or with the consent
of the Fund, will be reimbursed by the Fund.

 

  5.3 Postage. Postage for mailing of dividends, proxies, Fund reports and other
mailings to all shareholder accounts shall be advanced to the Transfer Agent by
the Fund at least seven (7) days prior to the mailing date of such materials.

 

  5.4 Invoices. The Fund agrees to pay all fees and reimbursable expenses within
thirty (30) days following the receipt of the respective invoice, except for any
fees or expenses that are subject to good faith dispute. In the event of such a
dispute, the Fund may only withhold that portion of the fee or expense subject
to the good faith dispute. The Fund shall notify the Transfer Agent in writing
within twenty-one (21) calendar days following the receipt of each invoice if
the Fund is disputing any amounts in good faith. If the Fund does not provide
such notice of dispute within the required time, the invoice will be deemed
accepted by the Fund. The Fund shall settle such disputed amounts within five
(5) days of the day on which the parties agree on the amount to be paid by
payment of the agreed amount. If no agreement is reached, then such disputed
amounts shall be settled as may be required by law or legal process.

 

  5.5 Cost of Living Adjustment. For each year following the Initial Term (as
defined in Section 14.1), unless the parties shall otherwise agree and provided
that the service mix and volumes remain consistent as previously provided in the
Initial Term, the total fee for all services shall equal the fee that would be
charged for the same services based on a fee rate (as reflected in a fee rate
schedule) increased by the percentage increase for the twelve-month period of
such previous calendar year of the CPI-W (defined below) or, in the event that
publication of such index is terminated, any successor or substitute index,
appropriately adjusted, acceptable to both parties. As used herein, “CPI-W”
shall mean the Consumer Price Index for Urban Wage Earners and Clerical Workers
(Area: Boston-Brockton-Nashua, MA-NH-ME-CT; Base Period: 1982-84=100), as
published by the United States Department of Labor, Bureau of Labor Statistics.

 

  5.6 Late Payments. If any undisputed amount in an invoice of the Transfer
Agent (for fees or reimbursable expenses) is not paid when due, the Fund shall
pay the Transfer Agent interest thereon (from the due date to the date of
payment) at a per annum rate equal to one percent (1.0%) plus the Prime Rate
(that is, the base rate on corporate loans posted by large domestic banks)
published by The Wall Street Journal (or, in the event such rate is not so
published, a reasonably equivalent published rate selected by the Fund) on the
first day of publication during the month when such amount was due.
Notwithstanding any other provision hereof, such interest rate shall be no
greater than permitted under applicable provisions of Massachusetts law.

 

5



--------------------------------------------------------------------------------

  5.7 Bank Accounts. The Fund acknowledges that the bank demand deposit accounts
(“DDAs”) maintained by the Transfer Agent in connection with the services
provided hereunder will be in the Transfer Agent’s name as agent for the Fund
and that the Transfer Agent may receive investment earnings in connection with
the investment of funds, at the Transfer Agent’s risk and for its benefit, held
in those accounts from time to time.

6. Representations and Warranties of the Transfer Agent

The Transfer Agent represents and warrants to the Fund that:

 

  6.1 It is a trust company duly organized and existing under the laws of The
Commonwealth of Massachusetts.

 

  6.2 It is duly qualified to carry on its business in The Commonwealth of
Massachusetts.

 

  6.3 It is empowered under applicable laws and by its Charter and By-Laws to
enter into and perform this Agreement.

 

  6.4 All requisite corporate proceedings have been taken to authorize it to
enter into and perform this Agreement.

 

  6.5 It has and will continue to have access to the necessary facilities,
equipment and personnel to perform its duties and obligations under this
Agreement.

7. Representations and Warranties of the Fund

The Fund represents and warrants to the Transfer Agent that:

 

  7.1 It is a business trust or corporation (as indicated on Exhibit A) duly
organized and existing under the laws of its state of organization.

 

  7.2 It is empowered under applicable laws and by its organizational documents
to enter into and perform this Agreement.

 

  7.3 All corporate proceedings required by said organizational documents have
been taken to authorize it to enter into and perform this Agreement.

 

  7.4 A registration statement under the Securities Act of 1933, as amended is
currently effective and will remain effective, and appropriate state securities
law filings have been made and will continue to be made, with respect to all
Shares of the Fund being offered for sale.

8. Data Access and Proprietary Information

 

 

6



--------------------------------------------------------------------------------

  8.1 The Fund acknowledges that the databases, computer programs, screen
formats, report formats, interactive design techniques, and documentation
manuals furnished to the Fund by the Transfer Agent as part of the Fund’s
ability to access certain Fund-related data (“Fund Data”) maintained by the
Transfer Agent on databases under the control and ownership of the Transfer
Agent or other third party (“Data Access Services”) constitute copyrighted,
trade secret, or other proprietary information (collectively, “Proprietary
Information”) of substantial value to the Transfer Agent or other third party.
In no event shall Proprietary Information be deemed Fund Data. The Fund agrees
to treat all Proprietary Information as proprietary to the Transfer Agent and
further agrees that it shall not divulge any Proprietary Information to any
person or organization except as may be provided hereunder. Without limiting the
foregoing, the Fund agrees for itself and its employees and agents to:

 

  (a) Use such programs and databases solely on computers of the Fund or the
Manager, and in accordance with the Transfer Agent’s applicable user
documentation;

 

  (b) Refrain from copying or duplicating in any way (other than in the normal
course of performing processing on computers of the Fund or the Manager), the
Proprietary Information;

 

  (c) Refrain from obtaining unauthorized access to any portion of the
Proprietary Information, and if such access is inadvertently obtained, to inform
in a timely manner of such fact and dispose of such information in accordance
with the Transfer Agent’s instructions;

 

  (d) Refrain from causing or allowing information transmitted from the Transfer
Agent’s computer to computers of the Fund or the Manager to be retransmitted to
any other computer terminal or other device except as expressly permitted by the
Transfer Agent (such permission not to be unreasonably withheld);

 

  (e) Allow the Fund to have access only to those authorized transactions as
agreed to between the Fund and the Transfer Agent; and

 

  (f) Honor all reasonable written requests made by the Transfer Agent to
protect at the Transfer Agent’s expense the rights of the Transfer Agent in
Proprietary Information at common law, under federal copyright law and under
other federal or state law.

 

  8.2 Proprietary Information shall not include all or any portion of any of the
foregoing items that: (i) are or become publicly available without breach of
this Agreement; (ii) are released for general disclosure by a written release by
the Transfer Agent; or (iii) are already in the possession of the receiving
party at the time of receipt without obligation of confidentiality or breach of
this Agreement.

 

  8.3

The Fund acknowledges that its obligation to protect the Transfer Agent’s
Proprietary Information is essential to the business interest of the Transfer
Agent and that the disclosure of such Proprietary Information in breach of this

 

7



--------------------------------------------------------------------------------

Agreement would cause the Transfer Agent immediate, substantial and irreparable
harm, the value of which would be extremely difficult to determine. Accordingly,
the parties agree that, in addition to any other remedies that may be available
in law, equity, or otherwise for the disclosure or use of the Proprietary
Information in breach of this Agreement, the Transfer Agent shall be entitled to
seek and obtain a temporary restraining order, injunctive relief, or other
equitable relief against the continuance of such breach.

 

  8.4 If the Fund notifies the Transfer Agent that any of the Data Access
Services do not operate in material compliance with the most recently issued
user documentation for such services, the Transfer Agent shall use its best
efforts to correct such failure in a timely manner. Organizations from which the
Transfer Agent may obtain certain data included in the Data Access Services are
solely responsible for the contents of such data and the Fund agrees to make no
claim against the Transfer Agent arising out of the contents of such third-party
data, including, but not limited to, the accuracy thereof. DATA ACCESS SERVICES
AND ALL COMPUTER PROGRAMS AND SOFTWARE SPECIFICATIONS USED IN CONNECTION
THEREWITH ARE PROVIDED ON AN AS IS, AS AVAILABLE BASIS. THE TRANSFER AGENT
EXPRESSLY DISCLAIMS ALL WARRANTIES EXCEPT THOSE EXPRESSLY STATED HEREIN
INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.

 

  8.5 If the transactions available to the Fund include the ability to originate
electronic instructions to the Transfer Agent in order to (i) effect the
transfer or movement of cash or Shares or (ii) transmit shareholder information
or other information, then in such event the Transfer Agent shall be entitled to
rely on the validity and authenticity of such instruction without undertaking
any further inquiry as long as such instruction is undertaken in conformity with
security procedures established by the Transfer Agent from time to time.

 

  8.6 Each party shall take reasonable efforts to advise its employees of their
obligations pursuant to this Section 8. The obligations of this Section shall
survive any termination of this Agreement.

9. Indemnification.

 

  9.1 The Transfer Agent shall not be responsible for, and the Fund shall
indemnify and hold the Transfer Agent harmless from and against, any and all
losses, claims, damages, costs, charges, counsel fees and expenses, payments,
expenses and liability arising out of or attributable to:

 

  (a) All actions of the Transfer Agent or its agents or subcontractors required
to be taken pursuant to this Agreement, provided such actions are taken in good
faith and without negligence or willful misconduct;

 

  (b)

The Fund’s lack of good faith, negligence or willful misconduct or the breach of
any representation or warranty of the Fund hereunder;

 

8



--------------------------------------------------------------------------------

  (c) The reasonable reliance or use by the Transfer Agent or its agents or
subcontractors of information, records, documents or data, which are received by
the Transfer Agent or its agents or subcontractors by machine readable input,
facsimile, CRT data entry, electronic instructions or other similar means
authorized by the Fund, and which have been prepared, maintained or performed by
the Fund or any other person or firm on behalf of the Fund including but not
limited to any broker-dealer, third party administrator or previous transfer
agent;

 

  (d) The reasonable reliance or use by the Transfer Agent or its agents or
subcontractors of any paper or document reasonably believed to be genuine and to
have been signed by the proper person or persons including shareholders or
electronic instruction from shareholders submitted through electronic means
pursuant to the security procedures for such electronic communication
established by the Transfer Agent;

 

  (e) The reasonable reliance on, or the carrying out by the Transfer Agent or
its agents or subcontractors of any instructions or requests of the Fund’s
authorized representatives;

 

  (f) The offer or sale of Shares in violation of any federal or state
securities laws requiring that such Shares be registered or in violation of any
stop order or other determination or ruling by any federal or state agency with
respect to the offer or sale of such Shares;

 

  (g) The negotiation and processing of any checks in accordance with the
procedures mutually agreed upon by the parties; and

 

  (i) The negotiation, presentment, delivery or transfer of Shares through the
Direct Registration System Profile System.

 

  9.2 Instructions. At any time the Transfer Agent may apply to any officer of
the Fund for instruction, and may consult with legal counsel for the Transfer
Agent or the Fund with respect to any matter arising in connection with the
services to be performed by the Transfer Agent under this Agreement, and the
Transfer Agent and its agents and subcontractors shall not be liable and shall
be indemnified by the Fund for any action taken or omitted by it in reliance
upon such instructions or upon the advice or opinion of such counsel. The
Transfer Agent, its agents and subcontractors shall be protected and indemnified
in acting upon any paper or document reasonably believed to be genuine and to
have been signed by the proper person or persons, or upon any instruction,
information, data, records or documents provided the Transfer Agent or its
agents or subcontractors by telephone, in person, machine readable input, telex,
CRT data entry or similar means authorized by the Fund, and shall not be held to
have notice of any change of authority of any person, until receipt of written
notice thereof from the Fund.

 

9



--------------------------------------------------------------------------------

  9.3. Standard of Care. The Transfer Agent shall at all times act in good faith
and agrees to use its best efforts within reasonable limits to ensure the
accuracy of all services performed under this Agreement, but assumes no
responsibility and shall not be liable for loss or damage due to errors,
including encoding and payment processing errors, unless said errors are caused
by the negligence, bad faith, or willful misconduct of its employees or agents.

 

  9.4. Notice. In order that the indemnification provisions contained in this
Section shall apply, upon the assertion of a claim for which the Fund may be
required to indemnify the Transfer Agent, the Transfer Agent shall promptly
notify the Fund of such assertion, and shall keep the Fund advised with respect
to all developments concerning such claim. The Fund shall have the option to
participate with the Transfer Agent in the defense of such claim or to defend
against said claim in its own name or the name of the Transfer Agent. The
Transfer Agent shall in no case confess any claim or make any compromise in any
case in which the Fund may be required to indemnify it except with the Fund’s
prior written consent.

10. Consequential Damages.

NO PARTY SHALL BE LIABLE FOR ANY INCIDENTAL, INDIRECT, SPECIAL OR CONSEQUENTIAL
DAMAGES OF ANY NATURE WHATSOEVER, INCLUDING, BUT NOT LIMITED TO, LOSS OF
ANTICIPATED PROFITS, OCCASIONED BY A BREACH OF ANY PROVISION OF THIS AGREEMENT
EVEN IF APPRISED OF THE POSSIBILITY OF SUCH DAMAGES.

11. Responsibilities of the Transfer Agent.

The Transfer Agent undertakes the duties and obligations imposed by this
Agreement upon the following terms and conditions, by all of which the Fund, by
its acceptance hereof, shall be bound:

 

  11.1 Whenever in the performance of its duties hereunder the Transfer Agent
shall deem it necessary or desirable that any fact or matter be proved or
established prior to taking or suffering any action hereunder, such fact or
matter may be deemed to be conclusively proved and established by a certificate
signed by an officer of the Manager and delivered to the Transfer Agent. Such
certificate shall be full authorization to the recipient for any action taken or
suffered in good faith by it under the provisions of this Agreement in reliance
upon such certificate.

 

  11.2 The Fund agrees that it will perform, execute, acknowledge and deliver or
cause to be performed, executed, acknowledged and delivered all such further and
other acts, instruments and assurances as may reasonably be required by the
Transfer Agent for the carrying out, or performing by the Transfer Agent of the
provisions of this Agreement.

 

 

10



--------------------------------------------------------------------------------

  11.3 The Transfer Agent, any of its affiliates or subsidiaries, and any
stockholder, director, officer or employee of the Transfer Agent may buy, sell
or deal in the securities of the Fund or become pecuniarily interested in any
transaction in which the Fund may be interested, or contract with or lend money
to the Fund or otherwise act as fully and freely as though it were not appointed
as agent under this Agreement. Nothing herein shall preclude the Transfer Agent
from acting in any other capacity for the Fund or for any other legal entity.

 

  11.4 No provision of this Agreement shall require the Transfer Agent to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of its rights if
it shall believe in good faith that repayment of such funds or adequate
indemnification against such risk or liability is not reasonably assured to it.

12. Confidentiality

 

  12.1 The Transfer Agent and the Fund agree that they will not, at any time
during the term of this Agreement or after its termination, reveal, divulge, or
make known to any person, firm, corporation or other business organization, any
Confidential Information (as defined below) of the other party used or gained by
the Transfer Agent or the Fund, respectively, during performance under this
Agreement. The Fund and the Transfer Agent further agree to retain all such
Confidential Information in trust for the sole benefit of the Transfer Agent or
the Fund, respectively, and their successors and assigns. In the event of breach
of the foregoing by either party, the remedies provided by Section 8.3 shall be
available to the party whose Confidential Information is disclosed. The above
prohibition of disclosure shall not apply to the extent that the Transfer Agent
must disclose such Confidential Information to its sub-contractor or Fund agent
for purposes of providing services under this Agreement.

 

  12.2 For purposes of this Agreement, Confidential Information shall mean:
(a) with respect to Confidential Information of the Fund: (i) shareholder lists,
cost figures and projections, profit figures and projections, all non-public
information, including but not limited to trade secrets, proprietary
information, and information about products, business methods and business
plans) relating to the business of the Fund, or any other secret or confidential
information whatsoever of the Fund; and (ii) all information that the Fund is
obligated by law to treat as confidential for the benefit of third parties,
including but not limited to Customer Information (defined below); and (b) with
respect to the Transfer Agent’s Confidential Information: all non-public
information, including but not limited to trade secrets, proprietary
information, and information about products, business methods and business
plans, customer names and other information related to customers, fee schedules,
price lists, pricing policies, financial information, discoveries, ideas,
concepts, software in various stages of development, designs, drawings,
specifications, techniques, models, data, source code, object code,
documentation, diagrams, flow charts, research, development, processes,
procedures, “know-how,” organizational structure, user guides, marketing
techniques and materials, marketing and development plans, and data processing
software and systems relating to the Transfer Agent’s business, operations or
systems (or to the business, systems or operations of the Transfer Agent’s
affiliates.

 

11



--------------------------------------------------------------------------------

  12.3 For purposes of this Agreement, “Customer Information” means all the
customer identifying data however collected or received, including without
limitation, through “cookies” or non-electronic means pertaining to or
identifiable to the Fund’s Shareholders, prospective shareholders and plan
administrators (collectively, “Fund Customers”), including without limitation,
(i) name, address, email address, passwords, account numbers, personal financial
information, personal preferences, demographic data, marketing data, data about
securities transactions, credit data or any other identification data; (ii) any
information that reflects the use of or interactions with a Fund service,
including the Fund’s web site; or (iii) any data otherwise submitted in the
process of registering for a Fund service. For the avoidance of doubt, Customer
Information shall include all “nonpublic personal information,” as defined under
the Gramm-Leach-Bliley Act of 1999 (Public Law 106-102, 113 Stat. 1138) (“GLB
Act”) and “personal information” as defined under the Massachusetts Standards
for the Protection of Personal Information, 201 CMR 17.00, et seq., (“Mass
Privacy Act”). This Agreement shall not be construed as granting the Transfer
Agent any ownership rights in the Customer Information.

 

  12.4 The Transfer Agent will use the Confidential Information, including
Customer Information, only in compliance with the provisions of this Agreement,
and federal and state privacy laws, including the GLB Act and the Mass Privacy
Act, as such is applicable to its transfer agency business.

 

  12.5 In the event that any requests or demands are made for the inspection of
the shareholder records of the Fund, other than request for records of
shareholders pursuant to standard subpoenas from state or federal government
authorities (i.e., divorce and criminal actions), the Transfer Agent will use
reasonable efforts to notify the Fund (except where prohibited by law) and to
secure instructions from an authorized officer of the Fund as to such
inspection. The Transfer Agent expressly reserves the right, however, to exhibit
the shareholder records to any person whenever it is advised by counsel that it
may be held liable for the failure to exhibit the shareholder records to such
person or if required by law or court order.

13. Covenants of the Fund and the Transfer Agent

 

  13.1 Documentation. The Fund shall promptly furnish to the Transfer Agent a
copy (in paper, electronic or other agreed upon format) of the organizational
documents of the Fund and all amendments thereto.

 

  13.2 Facilities. The Transfer Agent hereby agrees to establish and maintain
facilities and procedures reasonably acceptable to the Fund for safekeeping of
check forms and facsimile signature imprinting devices, if any; and for the
preparation or use, and for keeping account of, such forms and devices.

 

12



--------------------------------------------------------------------------------

  13.3 Records. The Transfer Agent shall keep records relating to the services
to be performed hereunder, in the form and manner as it may deem advisable. The
Transfer Agent agrees that all such records prepared or maintained by it
relating to the services performed hereunder are the property of the Fund and
will be preserved, maintained and made available in accordance with the
requirements of law applicable to the Transfer Agent or its services, and will
be surrendered promptly to the Fund on and in accordance with its request. The
Transfer Agent acknowledges that the records maintained with respect to the Fund
may be inspected by a representative of the Commodity Futures Trading Commission
(“CFTC”), the National Futures Association or the Department of Justice, or
other applicable regulatory agency. In connection with the Manager’s receipt of
any such request to inspect the records, the Transfer Agent will cooperate with
the Manager in making such records available. Under no circumstances, shall the
Transfer Agent be deemed to be acting as a “commodity pool operator,” and the
Manager shall remain fully responsible for compliance with the CFTC and
Commodities Exchange Act rules regarding the maintenance of the Fund’s books and
records.

 

  13.4 Non-Solicitation of Transfer Agent Employees. The Fund shall not attempt
to hire or assist with the hiring of an employee of the Transfer Agent or of its
affiliated companies or encourage any employee to terminate their relationship
with the Transfer Agent or its affiliated companies.

14. Termination of Agreement

 

  14.1 Term. The initial term of this Agreement (the “Initial Term”) shall be
from October 25, 2012 through October 24, 2013 unless terminated pursuant to the
provisions of this Section 14. Unless a terminating party gives written notice
to the other party one hundred and twenty (120) days before the expiration of
the Initial Term or any Renewal Term, this Agreement will renew automatically
from year to year (each such year-to-year renewal term a “Renewal Term”). One
hundred and twenty (120) days before the expiration of the Initial Term or a
Renewal Term the parties to this Agreement will agree upon a revised Fee
Schedule for the upcoming Renewal Term. Otherwise, the fees in the then current
Fee Schedule shall be increased pursuant to Section 5.5 of this Agreement.

 

  14.2

Early Termination. Notwithstanding anything contained in this Agreement to the
contrary, should the Fund desire to move any of its services provided by the
Transfer Agent hereunder to a successor service provider prior to the expiration
of the then current Initial or Renewal Term, or without the required notice, the
Transfer Agent shall make a good faith effort to facilitate the conversion on
such prior date; however, there can be no guarantee or assurance that the
Transfer Agent will be able to facilitate a conversion of services on such prior
date. In connection with the foregoing, should this Agreement be terminated by
the Fund for any reason other than a material breach of the Agreement by the
Transfer Agent and the services be converted to a successor service provider, or
if the Fund is liquidated or its assets merged or purchased or the like with or
by

 

13



--------------------------------------------------------------------------------

another entity which does not utilize the services of the Transfer Agent, the
fees payable to the Transfer Agent shall be calculated as if the services had
been performed by the Transfer Agent until the expiration of the then current
Initial or Renewal Term and calculated at the asset and/or shareholder account
levels, as the case may be, on the date notice of termination was given to the
Transfer Agent. In addition to the forgoing, in the event that the Fund
terminates this Agreement during the Initial Term, other than due to a material
breach of the Agreement by the Transfer Agent, then the Fund will reimburse the
Transfer Agent in an amount equal to the cost of conversion and implementation,
which will be subject to a pro rata reduction over the Initial Term. The payment
of all fees to the Transfer Agent as set forth herein shall be accelerated to
the business day immediately prior to the conversion or termination of services
or such later date or dates as may be mutually agreed by the parties.

 

  14.3 Expiration of Term. During the Initial Term or Renewal Term, whichever
currently is in effect, should either party exercise its right to terminate, all
out-of-pocket expenses or costs associated with the movement of records and
material will be borne by the Fund. Additionally, the Transfer Agent reserves
the right to charge for any other reasonable expenses associated with such
termination.

 

  14.4 Confidential Information. Upon termination of this Agreement, each party
shall return to the other party all copies of confidential or proprietary
materials or information received from such other party hereunder, other than
materials or information required to be retained by such party under applicable
laws or regulations.

 

  14.5 Unpaid Invoices. The Transfer Agent may terminate this Agreement
immediately upon an unpaid invoice payable by the Fund to the Transfer Agent
being outstanding for more than ninety (90) days, except with respect to any
amount subject to a good faith dispute within the meaning of Section 5.4 of this
Agreement.

 

  14.6 Bankruptcy. Either party hereto may terminate this Agreement by notice to
the other party, effective at any time specified therein, in the event that
(a) the other party ceases to carry on its business or (b) an action is
commenced by or against the other party under Title 11 of the United States Code
or a receiver, conservator or similar officer is appointed for the other party
and such suit, conservatorship or receivership is not discharged within sixty
(60) days.

15. Assignment and Third Party Beneficiaries

 

  15.1 Except as provided in Section 16.1 below, neither this Agreement nor any
rights or obligations hereunder may be assigned by either party without the
written consent of the other party. Any attempt to do so in violation of this
Section shall be void. Unless specifically stated to the contrary in any written
consent to an assignment, no assignment will release or discharge the assignor
from any duty or responsibility under this Agreement.

 

14



--------------------------------------------------------------------------------

  15.2 Except as explicitly stated elsewhere in this Agreement, nothing under
this Agreement shall be construed to give any rights or benefits in this
Agreement to anyone other than the Transfer Agent and the Fund, and the duties
and responsibilities undertaken pursuant to this Agreement shall be for the sole
and exclusive benefit of the Transfer Agent and the Fund. This Agreement shall
inure to the benefit of and be binding upon the parties and their respective
permitted successors and assigns.

 

  15.3 This Agreement does not constitute an agreement for a partnership or
joint venture between the Transfer Agent and the Fund. Other than as provided in
Section 16.1, neither party shall make any commitments with third parties that
are binding on the other party without the other party’s prior written consent.

16. Subcontractors

 

  16.1 The Transfer Agent may subcontract for the performance hereof with
(i) Computershare Inc., a Massachusetts corporation (“Computershare”), which is
duly registered as a transfer agent pursuant to Section 17A(c)(2) of the
Securities Exchange Act of 1934, as amended (“Section 17A(c)(2)”), or
(ii) Boston Financial Data Services, Inc., a Massachusetts corporation (“Boston
Financial”) which is duly registered as a transfer agent pursuant to
Section 17A(c)(2); provided, however, that the Transfer Agent shall be as fully
responsible to the Fund for the acts and omission of such subcontractor as it is
for its own acts and omissions. The Fund acknowledges that as of the date of
this Agreement, the Transfer Agent intends to subcontract to Computershare the
performance of its obligations under this Agreement.

 

  16.2 Nothing herein shall impose any duty upon the Transfer Agent in
connection with or make the Transfer Agent liable for the actions or omissions
to act of unaffiliated third parties such as by way of example and not
limitation, Airborne Services, Federal Express, United Parcel Service, the U.S.
Mails, the NSCC and telecommunication companies, provided, if the Transfer Agent
selected such company, the Transfer Agent shall have exercised due care in
selecting the same.

17. Miscellaneous

 

  17.1 Amendment. This Agreement may be amended or modified by a written
amendment executed by the parties hereto. Schedule A hereto may be amended from
time to time by agreement of the parties and the executed by all parties of a
later dated Schedule, which shall become a part hereof.

 

  17.2 Massachusetts Law to Apply. This Agreement shall be construed and the
provisions thereof interpreted under and in accordance with the laws of The
Commonwealth of Massachusetts.

 

15



--------------------------------------------------------------------------------

  17.3 Force Majeure. Notwithstanding anything to the contrary contained herein,
neither party shall be liable for any delays or failures in performance
resulting from acts beyond its reasonable control including, without limitation,
acts of God, acts of war or terrorism, shortage of supply, breakdowns or
malfunctions, interruptions or malfunction of computer facilities, or loss of
data due to power failures or mechanical difficulties with information storage
or retrieval systems, labor difficulties or civil unrest. Notwithstanding the
foregoing, in the event of such an occurrence, each party agrees to make a good
faith effort to perform its obligations hereunder.

 

  17.4 Survival. All provisions regarding indemnification, warranty, liability,
and limits thereon, and confidentiality and/or protections of proprietary rights
and trade secrets shall survive the termination of this Agreement.

 

  17.5 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provision, covenants
and restrictions of this Agreement shall remain in full force and effect and
shall in no way be affected, impaired or invalidated.

 

  17.6 Successors. All the covenants and provisions of this agreement by or for
the benefit of the Fund or the Transfer Agent shall bind and inure to the
benefit of their respective successors and assigns hereunder.

 

  17.7 Priorities Clause. In the event of any conflict, discrepancy or ambiguity
between the terms and conditions contained in this Agreement and any Schedules
or attachments hereto, the terms and conditions contained in this Agreement
shall take precedence.

 

  17.8 Waiver. No waiver by either party or any breach or default of any of the
covenants or conditions herein contained and performed by the other party shall
be construed as a waiver of any succeeding breach of the same or of any other
covenant or condition.

 

  17.9 Merger of Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes any prior agreement with respect to
the subject matter hereof whether oral or written.

 

  17.10 Counterparts. This Agreement may be executed by the parties hereto on
any number of counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

 

  17.11 Reproduction of Documents. This Agreement and all schedules, exhibits,
attachments and amendments hereto may be reproduced by any photographic,
photostatic, microfilm, micro-card, miniature photographic or other similar
process. The parties hereto each agree that any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding, whether or not the original is in existence and whether or not such
reproduction was made by a party in the regular course of business, and that any
enlargement, facsimile or further reproduction shall likewise be admissible in
evidence.

 

16



--------------------------------------------------------------------------------

  17.12 Notices. Any notice or communication by the Transfer Agent or the Fund
to the other is duly given if in writing and delivered in person or mailed by
first class mail, postage prepaid, telex, telecopier or overnight air courier
guaranteeing next day delivery, to the other’s address:

 

  (a) If to the Transfer Agent, to:

State Street Bank and Trust Company

c/o Boston Financial Data Services, Inc.

2000 Crown Colony Drive, 4th Floor

Quincy, Massachusetts 02169

Attention: Legal Department

Facsimile: (617) 483-7091

For notices on operational matters, a copy to:

Computershare Inc.

250 Royall Street

Canton, MA 02021

 

  (b) If to the Fund, to:

Nuveen Commodities Asset Management, LLC

333 W. Wacker Drive

Suite 3300

Chicago, IL 60606

Attn: General Counsel

Facsimile: (312) 917-7952

The Transfer Agent and the Fund may, by notice to the other, designate
additional or different addresses for subsequent notices or communications.

Section 18. Limitation of Liability

This Agreement is executed on behalf of the Fund by officers of the Manager as
officers and not individually. The obligations imposed upon the Fund by this
Agreement are not binding upon any of the officers of the Manager or the Fund’s
Trustees or shareholders individually but are binding only upon the assets and
property of the Fund.

*Signature Page Follows*

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in their names and on their behalf by and through their duly authorized
officers, as of the day and year first above written.

 

NUVEEN COMMODITIES ASSET

MANAGEMENT, LLC,

on behalf of the Funds listed on Schedule A hereto.

BY:  

/s/ Gifford R. Zimmerman

Name:   Gifford R. Zimmerman Title:   Chief Administrative Officer

 

ATTEST:

/s/ Christopher Rohrbacher

 

STATE STREET BANK AND TRUST COMPANY BY:  

/s/ Michael Rogers

Name:   Michael Rogers Title:   Executive Vice President

 

ATTEST:

 

 

18



--------------------------------------------------------------------------------

SCHEDULE A

FUNDS

Nuveen Long/Short Commodity Total Return Fund

 

19